As filed with the Securities and Exchange Commission on November 14, 2014 File Nos. 033-18516 811-05387 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 52 [X] and/or REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1940 Amendment No. 53 [X] FRANKLIN MUTUAL SERIES FUNDS (Exact Name of Registrant as Specified in Charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078 (Address of Principal Executive Offices)(Zip Code) (201)912-2100 (Registrant’s Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective on (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a) (1) [X] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information describing a new series Franklin Mutual Recovery Fund of the Registrant and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, as amended, and the Investment Company of 1940, as amended. [ ], 2015 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission (SEC) is effective. This prospectus is not an offer to sell securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class A Class C Advisor Class Franklin Mutual Recovery Fund Pending Pending Pending PROSPECTUS Franklin Mutual Series Funds Contents FUND SUMMARY INFORMATION ABOUT THE FUND YOU SHOULD KNOW BEFORE INVESTING Investment Goal Fees and Expenses of the Fund Portfolio Turnover Principal Investment Strategies Portfolio Selection Principal Risks Performance Investment Manager Sub-Advisor Portfolio Managers Purchase and Sale of Fund Shares Taxes Payments to Broker-Dealers and Other Financial Intermediaries FUND DETAILS INFORMATION ABOUT QUALIFIED INVESTORS, ACCOUNT TRANSACTIONS AND SERVICES Investment Goal Principal Investment Policies and Practices Principal Risks More Information on Investment Policies, Practices and Risks Management Distributions and Taxes YOUR ACCOUNT INFORMATION ABOUT SALES CHARGES, QUALIFIED INVESTORS, ACCOUNT TRANSACTIONS AND SERVICES Choosing a Share Class Buying Shares Investor Services Selling Shares Exchanging Shares Account Policies Questions FOR MORE INFORMATION WHERE TO LEARN MORE ABOUT THE FUND Back Cover FUND SUMMARY Investment Goal Capital appreciation. Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts in Class A if you and your family invest, or agree to invest in the future, at least $50,000 in Franklin Templeton funds. More information about these and other discounts is available from your financial professional and under “Your Account” on page [ ] in the Fund's Prospectus and under “Buying and Selling Shares” on page [ ] of the Fund’s Statement of Additional Information. SHAREHOLDER FEES (fees paid directly from your investment) Class A Class C Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None1 1.00% None 1. There is a 1% contingent deferred sales charge that applies to investments of $1 million or more (see “Investments of $1 Million or More” under “Choosing a Share Class”) and purchases by certain retirement plans without an initial sales charge. ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Advisor Class Management fees 0.88% 0.88% 0.88% Distribution and service (12b-1) fees 0.30% 1.00% None Other expenses1 0.75% 0.75% 0.75% Dividend expense and securities borrowing fees for securities sold short 0.05% 0.05% 0.05% Remainder of other expenses 0.70% 0.70% 0.70% Total annual Fund operating expenses 1.93% 2.63% 1.63% Fee waiver and/or expense reimbursement1 -0.38% -0.38% -0.38% Total annual Fund operating expenses after fee waiver and/or expense reimbursement 1.55% 2.25% 1.25% 1 Other expenses are based on estimated amounts for the current fiscal year. Management has contractually agreed to waive or assume certain expenses so that total annual Fund operating expenses (excluding Rule 12b-1 fees; acquired fund fees and expenses; expenses related to securities sold short; and certain non-routine expenses) for each class of the Fund do not exceed 1.20% until April [], 2016. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the term set forth above. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. The Example reflects adjustments made to the Fund’s operating expenses due to the fee waiver and/or expense reimbursement by management for the 1 Year numbers only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: [TO BE COMPLETED IN 485(B) FILING] 1 Year 3 Years Class A $ [ ] $ [ ] Class C $ [ ] $ [ ] Advisor Class $ [ ] $ [ ] If you do not sell your shares: Class C $ [ ] $ [ ] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund's performance. Principal Investment Strategies The Fund seeks to achieve superior risk adjusted returns with a moderate correlation to the U.S. equity markets. Under normal market conditions, the Fund invests primarily in equity and debt securities that the investment manager believes are available at market prices less than or above their value based on certain recognized or objective criteria (intrinsic value). Following this value-oriented strategy, the Fund invests in special situations securities (securities trading at a premium to intrinsic value) and undervalued securities (securities trading at a discount to intrinsic value), the debt and equity of distressed companies and merger arbitrage securities. Such investments can be either long or, to a lesser degree, short positions. The Fund invests in equity securities (including securities convertible into, or that the investment manager expects to be exchanged for, common or preferred stock) and debt securities (including bonds, notes and debentures, as well as bank debt, loan participations and trade claims) of U.S. and foreign companies. The Fund may invest without limit in debt securities or instruments of any credit quality including lower-rated securities (also known as “junk bonds”) and defaulted debt securities. At certain times the Fund may invest a greater percentage of its assets in equity securities than debt securities and at other times the opposite may be true. The Fund does not currently intend to focus its investments in any particular sector or industry but, from time to time, may do so in response to cyclical changes and the investment manager’s reallocation of assets among the three general categories. The Fund may invest a significant portion of its assets in foreign securities, which may include sovereign debt and participations in foreign government debt. The Fund is not limited to pre-set maximums or minimums governing the size of the companies in which it may invest, and may invest a significant portion of its assets in smaller capitalization companies. The Fund may attempt, from time to time, to hedge (protect) against currency risks, largely using currency forward contracts and currency futures contracts (including currency index futures contracts) when, in the investment manager’s opinion, it would be advantageous to the Fund to do so. Portfolio Selection The investment manager employs a research driven, fundamental value strategy for the Fund. In choosing equity or debt investments, the investment manager focuses on the market price of a company’s securities and debt obligations relative to the investment manager’s own evaluation of the company’s asset value, including an analysis of book value, cash flow potential, long-term earnings, and multiples of earnings of comparable securities or debt of both public or private companies. The investment manager examines each investment separately and uses no set criteria as to specific value parameters, asset size, earnings or industry type. Principal Risks You could lose money by investing in the Fund. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Merger Arbitrage Securities and Distressed Companies A merger or other restructuring, or a tender or exchange offer, proposed or pending at the time the Fund invests in merger arbitrage securities may not be completed on the terms or within the time frame contemplated, which may result in losses to the Fund. Debt obligations of distressed companies typically are unrated, lower-rated, in default or close to default and are generally more likely to become worthless than the securities of more financially stable companies. Value Style Investing A value stock may not increase in price as anticipated by the investment manager if other investors fail to recognize the company’s value and bid up the price, the markets favor faster-growing companies, or the factors that the investment manager believes will increase the price of the security do not occur. Credit An issuer of debt securities may fail to make interest payments or repay principal when due, in whole or in part. Changes in an issuer’s financial strength or in a security’s credit rating may affect a security’s value. High-Yield Debt Securities Issuers of lower-rated or “high-yield” debt securities (also called “junk bonds”) are not as strong financially as those issuing higher credit quality debt securities. High-yield debt securities are generally considered predominantly speculative by the applicable rating agencies as their issuers are more likely to encounter financial difficulties and are more vulnerable to changes in the relevant economy, such as a recession or a sustained period of rising interest rates, that could affect their ability to make interest and principal payments when due. The prices of high-yield debt securities generally fluctuate more than those of higher credit quality. High-yield debt securities are generally more illiquid (harder to sell) and harder to value. Interest Rate When interest rates rise, debt security prices generally fall. The opposite is also generally true: debt security prices rise when interest rates fall. Interest rate changes on the whole are influenced by a number of factors including government policy, monetary policy, inflation expectations, perceptions of risk, and supply and demand of bonds. In general, securities with longer maturities are more sensitive to these interest rate changes. Focus To the extent that the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, the Fund may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Foreign Securities Investing in foreign securities typically involves more risks than investing in U.S. securities, and includes risks associated with: internal and external political and economic developments – e.g., the political, economic and social policies and structures of some foreign countries may be less stable and more volatile than those in the U.S. or some foreign countries may be subject to trading restrictions or economic sanctions; trading practices – e.g., government supervision and regulation of foreign securities and currency markets, trading systems and brokers may be less than in the U.S.; availability of information – e.g., foreign issuers may not be subject to the same disclosure, accounting and financial reporting standards and practices as U.S. issuers; limited markets – e.g., the securities of certain foreign issuers may be less liquid (harder to sell) and more volatile; and currency exchange rate fluctuations and policies.
